Citation Nr: 1711646	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-15 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to the service-connected back disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had service from December 1993 to October 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2012, the Veteran was requested to appear at a Board hearing, but subsequently withdrew his request.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2016).

In December 2015, the Board denied the claims of entitlement to service connection for a bilateral shoulder disability and for a bilateral knee disability, both to include as secondary to the service-connected back disability.  The Veteran only appealed the issue of entitlement to service connection for a bilateral knee disability to the U.S. Court of Appeals for Veterans Claims (CAVC). 

In a July 2016 Order, the CAVC granted a Joint Motion for Remand (JMR) filed by the Veteran and VA's Office of the General Counsel ("the parties"), which vacated the Board's December 2015 denial of service connection for a bilateral knee disability, and remanded the matter to the Board for development consistent with the JMR.  The issue has now been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2016, the Court granted the Parties' JMR, vacated the December 2015 Board decision denying service connection for a bilateral knee disability, to include as secondary to the service-connected back disability; and remanded the Veteran's appeal to the Board for additional development action.  

In accordance with the JMR, remand is required to obtain an adequate medical opinion regarding the etiology of the Veteran's bilateral knee disability.  Such remand is necessary in order to fully comply with the CAVC Order.

The JMR directed that the Veteran be provided with a thorough and contemporaneous medical examination with respect to his claim for VA benefits based on service connection for two reasons.  

First, the JMR found that the examiner who prepared the April 2012 VA examination medical opinion failed to provide an adequate rationale to support his conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical opinion must "support its conclusion with an analysis that the Board can consider and weigh against contrary opinions[;]" see also Nieves-Rodriguez, 22 Vet.App. 295, 304 (2008) (concluding that a medical opinion is not entitled to any weight if it does not contain a rationale that adequately connects data and conclusions).  In particular, the examiner's stated rationale that "[t]he [Veteran] fails to document the relationship between his service connected mechanical low back pain with lumbar spine osteoarthritis and his bilateral shoulder and knee strain.  These conditions occur separately and independently, and are not medically or orthopedically related to each other[,]" does not constitute a reasoned and adequate explanation for his opinion.  

Second, the JMR found that the April 2012 VA examination medical opinion is inadequate because the examiner did not complete the medical opinion sections of the examination report pertaining to secondary service connection and aggravation.  The examiner found such issues to be "N/A".  Id.  However, such explanation is wholly inadequate particularly as the examiner did not adequately address the issue of whether direct service connection was warranted.

The Board must remand this matter for compliance with the Court's July 2016 order granting the JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the JMR or explain why the terms will not be fulfilled.).

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an appropriate VA examiner for an opinion as to the etiology of the bilateral knee disability.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions. 

Following review of the claims file, the examiner should provide an opinion on the following:

a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral knee disability is directly related to service.

b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral knee disability is secondary to the Veteran's service-connected back disability or permanently aggravated beyond its natural progression due to a service-connected disability.  The Veteran is currently service-connected for the lumbosacral spine and associated bilateral lower extremity radiculopathy, the cervical spine and associated upper extremity radiculopathy, major depressive disorder, pes planus, acne of the face and nose and genital warts. 

For all opinions provided the examiner must provide a rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

